Citation Nr: 0708155	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased disability evaluation for the 
veteran's general anxiety disorder and dysthymic disorder, 
currently evaluated as 70 percent disabling.  

2.  Entitlement to an effective date prior to February 9, 
2001, for the award of a 70 percent evaluation for the 
veteran's general anxiety disorder and dysthymic disorder.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from May 1969 to March 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which denied 
service connection for a chronic lumbosacral spine disorder 
to include degenerative disc disease, spondylolisthesis, and 
degenerative arthritis; increased disability evaluations for 
the veteran's general anxiety disorder and dysthymic 
disorder, bilateral orchiopexy residuals, and toe fracture 
residuals; and a total rating for compensation purposes based 
on individual unemployability.  In December 2002, the Board 
denied service connection for a chronic lumbosacral spine 
disorder; granted a 50 percent evaluation for the veteran's 
general anxiety disorder and dysthymic disorder; denied an 
increased evaluation for his toe fracture residuals; and 
determined that additional development of the record was 
needed as to the issues of both an increased evaluation for 
his bilateral orchiopexy residuals and a total rating for 
compensation purposes based on individual unemployability.  
The veteran subsequently appealed to the United States Court 
of Appeals for Veterans Claims (Court.  

In September 2003, the Court vacated that portion of the 
Board's December 2002 decision which denied an evaluation in 
excess of 50 percent for the veteran's general anxiety 
disorder and dysthymic disorder and remanded the issue to the 
Board for further action consistent with the parties' Joint 
Motion for Remand.  

In October 2003, the Board remanded the issues of an 
increased evaluation for the veteran's bilateral orchiopexy 
residuals and a total rating for compensation purposes based 
on individual unemployability to the RO for additional 
development of the record.  In April 2004, the Board remanded 
the issue of an evaluation in excess of 50 percent for the 
veteran's psychiatric disability to the RO for additional 
action.  

In November 2005, the Board granted a 70 percent evaluation 
for the veteran's psychiatric disorder and remanded the 
issues of an increased evaluation for his bilateral 
orchiopexy residuals and a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  In December 2005, the RO implemented the 
Board's decision and effectuated the award of a 70 percent 
evaluation for the veteran's psychiatric disorder as of 
February 9, 2001.  In January 2006, the veteran submitted a 
notice of disagreement (NOD) with the effective date assigned 
for the award of a 70 percent evaluation for his psychiatric 
disorder.  The veteran again appealed to the Court.  

In August 2006, the Court vacated that portion of the Board's 
November 2005 decision which denied an evaluation in excess 
of 70 percent for the veteran's general anxiety disorder and 
dysthymic disorder and remanded the issue to the Board for 
further action consistent with the parties' Joint Motion for 
Remand.  

In September 2006, the Board informed the veteran that his 
attorney was retiring from the practice of law and he 
therefore could either select a different attorney, agent, or 
accredited representative or represented himself in the 
instant appeal.  The veteran was informed that if he did not 
respond within 30 days of the date of the notice, the Board 
would assume that he desired to represent himself.  The 
veteran did not respond to the Board's notice.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The report of an April 2006 VA examination for compensation 
purposes states that the veteran reported that he received 
ongoing psychiatric treatment from the Popular Bluff, 
Missouri, VA Medical Center.  Clinical documentation of the 
cited treatment is not of record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

It is not evident from the record whether the reports of a 
March 2006 VA examination for compensation purposes and the 
April 2006 VA examination were reviewed by the RO.  The 
veteran has not waived RO consideration of the additional 
evidence.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has invalidated the regulations 
which empowered the Board to consider additional evidence 
without prior RO review in the absence of a waiver of such 
review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  

The veteran has submitted a timely NOD with the effective 
date assigned for the award of a 70 percent evaluation for 
his general anxiety disorder and dysthymic disorder.  The RO 
has not issued a statement of the case (SOC) or a supplement 
statement of the case (SSOC) which addresses that issue.  The 
Court has directed that where a veteran has submitted a 
timely NOD with an adverse decision and the RO has not 
subsequently issued a SOC addressing the issue, the Board 
should remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Popular Bluff, 
Missouri, VA Medical Center after April 
2005, not already of record, be forwarded 
for incorporation into the record.  

2.  Issue a SOC to the veteran which 
addresses the issue of an effective date 
prior to February 9, 2001, for the award 
of a 70 percent evaluation for the 
veteran's general anxiety disorder and 
dysthymic disorder.  All appropriate 
appellate procedures should then be 
followed.  The veteran is advised that he 
must complete his appeal of this issue by 
filing a timely substantive appeal 
following the issuance of a statement of 
the case.  

3.  Readjudicate the veteran's 
entitlement to an evaluation in excess of 
70 percent for his general anxiety 
disorder and dysthymic disorder.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


